


 

Exhibit 10.29

 

[g23932mci001.jpg]

 

Contract of Employment

 

Private and Confidential

 

--------------------------------------------------------------------------------


 

Contract of Employment

 

The information contained in this document includes the requirement of a
statement of the terms and conditions of your employment in accordance with the
Employment Rights Act 1996.

 

This agreement is made on 10 November 2004 and is between

 

Name

 

David Margrett

 

and

 

Company

 

Willis Limited

 

The main terms and conditions of your employment are set out below. For further
details of these and other matters including our Ethical Code, please refer to
the Global Policy manual and the Associate Handbook. For the avoidance of doubt,
the terms set out in this Contract of Employment take precedence over the Global
Policy Manual and the Associate Handbook and offer letter. The contents of the
Associate Handbook and Global Policy Manual do not form part of your Contract of
Employment, but are indicative of Company Policy and Procedure. The Company
reserves the right to vary these Policies and Procedures from time to time.

 

Date this Employment Begins:

 

1 December 2004

 

 

 

Date Continuous

 

6 September 2004

Employment Begins:

 

 

 

 

Employment prior to this date with any previous employer does not count as part
of your continuous employment with the Company. This date is not necessarily the
date used to determine your entitlement to certain benefits.

 

 

 

Current Job Title:

 

Managing Director

 

 

 

 

 

You may be transferred to any other job in the Group which in the reasonable
opinion of the Company would be suitable, on terms and conditions no less
favourable than those set out in this document.

 

 

 

Location:

 

One Camomile Street, London

 

 

 

 

 

You may be transferred to any other office in the Group. Your agreement to such
a transfer will be sought unless in the reasonable opinion of the Company, the
transfer does not necessitate you having to move home address.

 

 

 

Salary:

 

£250,000 per annum

 

 

 

 

 

Your salary will be paid monthly in arrears by direct transfer to your bank
account Your salary will be reviewed annually.

 

 

2

--------------------------------------------------------------------------------


 

 

Hours of Work:

 

Your normal hours of work are 35 hours per week, 09:30 - 17:30, Monday to Friday
each week (but excluding public holidays) or as agreed locally by Management
and/or local practice.

 

 

 

 

 

Unless otherwise agreed, these hours shall include one hour for lunch to be
taken at a time agreed with your Manager or Director.

 

 

 

 

 

You will be expected to work such additional hours as necessary to meet the
demands of the business. You may also be required to vary the pattern of your
working hours as necessitated by changing commercial needs, if in the reasonable
opinion of the Company it is practicable for you to comply. Any additional hours
worked are subject to the provisions of the Working Time Regulations 1998 and
any amendment(s) to the Regulations thereof.

 

 

 

Employment Obligations:

 

During your working hours you must devote the whole of your time, attention and
ability to the business of the Company and at all times you must promote the
interest and general welfare of the Group.

 

 

 

 

 

Whilst this Contract is in force you may not take any outside employment or
engage in any business without prior written agreement of your Partners Group
Member nor may your additional employment render your total working time in
breach of the Working Time Regulations.

 

 

 

 

 

You are not permitted to engage in any activity, which might interfere with the
performance of your duties or cause a conflict of interest.

 

 

 

Duty of Confidence:

 

During and after the termination of this Contract you must keep with inviolable
secrecy and may not use for any purpose nor reveal to anyone (other than those
whose province it is to know the same) any secret or confidential information
entrusted to or discovered by you. This includes but is not limited to
information concerning the Company’s business, operations, products, markets,
trade secrets, technical know how, product formulations or techniques, names or
lists of employees, Clients or Prospective Clients and their insurance or
commercial affairs or any other matters pertaining to them and revealed to you
in the course of your employment which has not come into the public domain. This
duty applies without time limit.

 

 

 

 

 

For further guidance, the provisions concerning Confidential Information are set
out in full in the Global Policy Manual.

 

 

 

Copyright, Inventions and Patents

 

You must promptly disclose to the Company all ideas, concepts, works, methods,
discoveries, improvements, inventions or designs which you create or produce
either alone or with others (except those created or produced wholly outside
working hours which are totally unconnected with your employment) (“the Works”).
All and any rights of whatever nature in each such Work shall belong absolutely
to the Company and you shall hold the same in trust for the Company until such
proprietary rights shall be fully and absolutely vested in the Company. The
Company shall be entitled to make such modifications or adaptations to or from
any of the Works as it shall in its absolute discretion determine.

 

3

--------------------------------------------------------------------------------


 

 

 

You hereby assign to the Company with full title guarantee by way of assignment
all present and future copyright, database rights, design rights (whether
registered or unregistered) and other proprietary rights (if any) and all rights
of action for damages for infringement of such rights for the full term thereof
and any renewals and extensions thereof throughout the world and you hereby
waive in favour of the Company all moral rights conferred on you by chapter 4 of
part 1 of the Copyright Designs and Patents Act 1988 in relation to any of the
Works and at the request and expense of the Company you shall do all things and
execute all documents necessary or desirable to substantiate the rights of the
Company in the Works.

 

 

 

Other Obligations:

 

If you are in grade 9 or above, and personally deal with any Client or
Prospective Client in the course of your duties, you shall not without the prior
written consent of the Company for a period of 12 months after the termination
of your employment, other than after the wrongful termination of your employment
by the Company, whether on behalf of yourself or any other person, firm or
company in competition with the Company or the Group, directly or indirectly:

 

 

 

 

 

(i)

solicit Business from; or

 

 

 

 

 

 

(ii)

seek to procure orders from; or

 

 

 

 

 

 

(iii)

transact or handle Business or otherwise deal with; or

 

 

 

 

 

 

(iv)

approach, canvass or entice away from the Group the Business of

 

 

 

 

 

any Client of the Group with whom you have personally dealt in the course of
your duties at any time during the 12 months prior to the termination of your
employment. The period of this restriction shall be reduced after the date your
employment ends by a period equal in length to any period of lawful suspension
from your duties or exclusion from any promises of the Company during any period
of notice.

 

 

 

 

 

The restrictions set out in sub paragraphs (i) and (ii) above shall apply as if
the references to the “Prospective Client” were substituted for references to
the “Client”.

 

 

 

 

 

If you are in grade 9 or above, you shall not for a period of 6 months after the
lawful termination of your employment directly or indirectly induce or seek to
induce any employee of the Group with whom you have worked in the 12 months
preceding the termination of your employment (excepting a clerical and
secretarial employee) to leave its employment where the departure of that
employee (whether alone or in conjunction with the departure of other employees
who are members of a team in which you performed duties) would do material harm
to the Group and where the departure is intended for the benefit of you or your
new employer or any other organisation carrying on a business in competition
with the Group.

 

 

 

 

 

Each of the above restrictions constitutes an entirely separate and distinct
covenant and the invalidity or unenforceability of any such Covenant shall not
affect the validity or enforceability of the remaining

 

4

--------------------------------------------------------------------------------


 

 

 

covenants.

 

 

 

 

 

The details of all your obligations are contained in the Global Policy Manual
and the Associate Handbook and the terms herein should be read in conjunction
with those in the Global Policy Manual and Associate Handbook.

 

 

 

Pension Scheme:

 

The Group operates the Willis Pension Scheme. Full details regarding the current
eligibility conditions, contributions and benefits are provided in the Scheme
Booklet. With effect from 1 April 2004 Associates joining the Group
automatically join the Scheme and by accepting this Contract authorise pension
contributions to be deducted from salary, unless an opt out election is made.

 

 

 

 

 

Membership of the Scheme is subject to the Scheme Trust Deed and Rules. Benefits
may be restricted by the limits set by the Inland Revenue. The employment of
Scheme members is covered by a Contracting-out certificate.

 

 

 

Absence from Work:

 

Your entitlement to payments whilst you are absent from work, and the procedure
that you should follow if you are unable to attend the office for any reason are
contained in the Associate Handbook.

 

 

 

Medical Examination:

 

The Company reserves the right to require you at any time to submit yourself for
examination by a doctor appointed by the Company at the Company’s expense.

 

 

 

Holidays:

 

Grades 1- 8 inclusive

23 days per annum

 

 

 

 

 

 

Grade 9 and above

25 days per annum

 

 

 

 

 

The holiday year runs from 1 January to 31 December. Holiday entitlement
increases by 1 day for every year’s completed service at the previous 31
December up to a maximum of 25 days. Please refer to the Associate Handbook for
your pro rata entitlement in year of joining and of leaving. Payment will be
made for Public Holidays.

 

 

 

 

 

For part-time staff, holiday entitlement and entitlement to payment for Public
Holidays, is pro-rata, as outlined in the Associate Handbook.

 

 

 

Employee Benefits:

 

The Details and eligibility rules of Employee Benefits to which you may be
entitled are contained in the Associate Handbook.

 

5

--------------------------------------------------------------------------------


 

Termination of

 

a)   You may terminate your employment by giving written notice as

Employments:

 

follows:

 

 

 

 

 

Grades 1 - 8 inclusive

 

 

 

 

 

Up to 4 weeks continuous service

- 1 week

 

 

Over 4 weeks continuous service

- 4 weeks

 

 

 

 

 

 

Grades 9 - 11 inclusive

- 3 months

 

 

 

 

 

 

Grades 12 and above

- 12 months

 

 

 

 

 

b)   If your employment is terminated by the Company you will receive written
notice as follows:

 

 

 

 

 

Grades 1 - 8 inclusive

 

 

 

 

 

 

Up to 4 weeks continuous service

- 1 week

 

 

Up to 4 years continuous service

- 4 weeks

 

 

From 5 to 12 years continuous service

- 1 week for each year of completed service

 

 

 

 

 

Over 12 years continuous service

- 12 weeks

 

 

 

 

 

Grades 9 - 11 inclusive

- 3 months

 

 

 

 

 

Grades 12 and above

- 12 months

 

 

 

 

 

c)   This agreement will automatically terminate on the Normal Retirement Date
under the Rules of the Willis Pension Scheme.

 

 

 

 

 

d)   The Company shall not be obliged to provide you with work at any time after
the notice of termination is given by either party and the Company may in its
absolute discretion take one of more of the following steps in respect of all or
part of the unexpired period of notice (provided that this shall not amount to
more than 6 months if the notice period is longer):

 

 

 

 

 

 

i)

require you to comply with such conditions as the Company may specify in
relation to attending or remaining away from the place of business of the
Company;

 

 

 

ii)

Assign you to such other duties as the Company shall in its absolute discretion
determine;

 

 

 

iii)

Withdraw any powers invested in you or suspend or vary any duties or
responsibilities assigned to you.

 

 

 

 

 

 

 

 

 

 

e)   On termination of the Contract for whatever reason you must return to the
Company all reports, documents, computer disks, working papers and any other
information (in whatever form) received in the course of your employment. In
addition all other Group property must be returned.

 

6

--------------------------------------------------------------------------------


 

Company Procedures:

 

The Associate Handbook and the Global Policy Manual contain details of the
Company Procedures affecting your terms and conditions of employment, including
our Ethical Code, the Equal Opportunities Policy, Performance Improvement,
Disciplinary, Appeals and Grievance procedures which should be read in
conjunction with your Contract of Employment. You are specifically advised that
it is your responsibility to comply with the Company’s policies, rules and
procedures as varied or supplemented by it from time to time. Failure to comply
with the Company’s policies, rules and procedures will be a disciplinary offence
and be dealt with in accordance with the Company’s disciplinary procedure.

 

 

 

Data Protection:

 

In order to meet statutory requirements, the Company, as your employer, is
required to collect, process and retain information, which the Data Protection
Act 1998 defines as sensitive personal data. By signing this Contract you are
expressly agreeing to the Company collecting, processing and retaining the
following information relating to:

 

 

 

 

 

a)

Ethnic origin - to ensure equality of opportunity;

 

 

b)

Physical or mental health or condition - as part of sickness records;

 

 

c)

Disabilities - to facilitate adaptations in the workplace; and

 

 

d)

Criminal convictions - to comply with the Rehabilitation of Offenders Act.

 

 

 

 

 

This information, which will be held securely by Human Resources and, where
applicable, Occupational Health departments, is processed in accordance with the
principles set out in the Data Protection Act. You have the right to inspect
such information and, if necessary, require corrections to be made if the
information held about you is inaccurate. Should you wish to inspect or amend
any sensitive personal data held about you, then please contact Human Resources.

 

 

 

Collective Agreements:

 

There are no collective agreements in force that will affect your
employment with the Group.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This Agreement or attachments to this agreement supersedes any existing or prior
arrangements between you and the Company or any subsidiary or associated Company
of Willis Limited. In the event of differing terms, this Contract of Employment
will prevail.

 

 

7

--------------------------------------------------------------------------------


 

Definitions:

 

For the purposes of this contract the following definitions shall apply:

 

“Group” means the Company and any holding company or subsidiaries of the Company
or any such holding company front time to time.

 

“Client” means any person, firm, company or other organisation who or which as
at the date your employment terminates or at any time during the 12 months prior
to that date:

i)                                             gives or is in the habit of
giving instructions directly or through an Intermediary to the Company or any
other company in the Group concerning the Business; or

ii)                                          is supplied or is in the habit of
being supplied directly by the Company or any company in the Group or indirectly
through an Intermediary with services relating to the Business; or

iii)                                       is an insured or reassured or an
Intermediary having influence over the introduction or facilitation or securing
of the Business with the Company or any other company in the Group.

 

“Business” means the business of a type carried on by the Company or by any
other company in the Group at the date your employment terminates, including but
not limited to the placing or broking of insurance or reinsurance world-wide and
ancillary services, the provision of risk management or risk transfer advice or
due diligence on mergers and acquisitions.

 

“Intermediary” means any person, firm or company by or through or with whom or
which the Business is introduced and/or facilitated on behalf of an insured or
reassured whether or not such intermediary derives any financial benefit from
the arrangement.

 

“Prospective Client” means any person, firm, company or other organisation
engaged in substantive negotiations (which have not yet finally been concluded)
with the Company or with any other company in the Group in the 12 month period
up to the date your employment terminates for the supply of services by the
Company or any other company in the Group in relation to the Business.

 

“Global Policy Manual” means the Willis Group Holdings Limited Global Policy
Manual.

 

Signed for and on behalf of the Company:

 

[g23932mci002.jpg]

 

I have read and understood the Terms and Conditions stated in the Contract of
Employment document and I confirm my acceptance of them.

 

[g23932mci003.jpg]

 

 

8

--------------------------------------------------------------------------------
